Citation Nr: 1215651	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress syndrome (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim.  The Veteran disagreed and perfected an appeal.  The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) and a transcript is included in the Veteran's VA claims folder.

In October 2010, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

Duty to assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD.  In a June 2011 report and August 2011 addendum, a VA examiner diagnosed the Veteran with PTSD and determined that the stressor event underlying the diagnosis was his claimed witnessing of an East German sniper shooting and killing a woman and child attempting to cross the border between East and West Germany in September 1983.  The Veteran has also reported in his substantive appeal that the incident occurred in August 1983.

As indicated above, the Board remanded the Veteran's claim requiring VA to, among other things, contact the Joint Services Records Research Center (JSRRC) for "unit histories which might corroborate" the Veteran's claimed stressor.  The record shows that while VA contacted JSRRC and sought "corroboration of the Veteran's claimed incident at or near Fulda Gap in Germany," no unit histories were sought.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VA is required to comply with the Board's remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  After review of the entire record, the Board finds that VA has not substantially complied with the October 2010 remand because no unit histories were sought.

Regretfully, the Board remands the claim for further development.  VA should contact JSRRC and request the unit history of the Second Battalion 59th Air Defense Artillery for the period of August and September 1983.  

Examination

The October 2010 remand requested that a psychiatric examiner provide an opinion "as to whether the Veteran's other currently diagnosed psychiatric disabilities, to include generalized anxiety disorder and anxiety disorder with psychogenic left hand tremor, are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service."  The record includes a September 2007 diagnosis of "unspecified psychosis" that was manifested at the time by symptoms including auditory hallucinations.  In addition, the Veteran was diagnosed in September 2007, during a period of hospitalization, with adjustment disorder.  In the August 2011 addendum, the VA examiner explained that although she did not diagnose a generalized anxiety disorder (GAD) or a separate anxiety disorder with psychogenic left hand tremor, she did diagnose depression that "would best" include the previously diagnosed GAD and separate anxiety disorder with psychogenic left hand tremor.  The examiner then opined that it was less likely as not that the two disorders were not related to the Veteran's active military service.  The examiner, however, did not address the diagnosed "unspecified psychosis," and adjustment disorders in her report.

The Board's remand was not written to limit the examiner's assessment to the two diagnosed disorders noted in the context of the remand; the phrase "to include" was meant to ensure consideration of the two disorders, but was not meant to limit or exclude discussion and reconciliation of other diagnoses in the Veteran's record.  Thus, there remains a medical question regarding whether all of the psychiatric disorders that have diagnosed during the pendency of the Veteran's claim are related to his active military service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a 'current' disability exists for the purposes of service connection if the diagnosed disability is present at any time during the pendency of the claim, even if the disability resolves prior to adjudication).  In addition, a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other evidence in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board further observes that the Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  Accordingly, the Board finds that the examiner failed to substantially comply with October 2010 remand.


SSA records

Finally, the record includes a November 30, 2010, psychology note that states that the Veteran "is finding his biggest challenge to be waiting on the social security disability process."  The Veteran also provided a copy of a letter from the Social Security Administration dated in April 2010 which notified him that he was not eligible for disability benefits.  It appears that there are medical records held by the Social Security Administration (SSA) that may pertain to his psychiatric disorders.  Those records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA benefits).  

VA medical records

In addition, as the Veteran receives medical care through VA, recent records dating from December 2010 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA medical records that date from December 2010.  

2.  Contact JSRRC and request the unit history of the Second Battalion 59th Air Defense Artillery for the period of August and September 1983.  

3.  Contact SSA and obtain copies of any decisions and underlying records, including medical records, that pertain to the Veteran.  If no such records are obtained, notify the Veteran in compliance with 38 C.F.R. § 3.159(e).  

4.  After completion of the foregoing, provide the Veteran's VA claims folder to the June 2011 examiner for review.  The examiner should provide an opinion whether it is at least as likely as not (i.e., 50 percent or greater possibility) that any of the psychiatric disorders diagnosed since May 2005, which were not addressed in the examination report and addendum, including adjustment disorder and a psychosis, are related to his active military service.

If the examiner determines that an examination of the Veteran is required in order to provide the requested opinion, such an examination should be provided.

The examiner's opinion(s) should be supported by complete rationale.
  
5.  Ensure completion of the foregoing and any other development deemed necessary, and readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.  If the benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


